Citation Nr: 0018241	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-11 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability arising from VA coronary artery bypass 
surgery in August 1996, including a myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to May 
1964.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above-noted claim.

In October 1998, a video-conference hearing was held before 
the undersigned Board member making this decision who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  

The case was previously before the Board in January 1999 when 
it was remanded for additional medical records and, if 
warranted, examination of the veteran.  The requested 
development has been accomplished to the extent necessary and 
the Board now proceeds with its review of the appeal.


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that the veteran has additional disability 
due to fault on the part of VA in providing treatment in 
August 1996 or competent medical evidence that his disability 
is from an event which was not reasonably foreseeable when 
the treatment was provided.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability arising from VA coronary 
artery bypass surgery in August 1996, including a myocardial 
infarction, is not well grounded and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran underwent coronary artery bypass graft surgery 
(CABG) times four at the VA Medical Center (VAMC) in New 
Orleans, Louisiana, in August 1996.  He tolerated the 
procedure well and was transferred to the surgical intensive 
care unit post-operatively.  He was discharged to home on 
post-operative day number five in stable condition in a 
normal sinus rhythm essentially pain free and ambulating 
without difficulty.  Activity was as tolerated, but the 
veteran was to avoid extremely vigorous activity for at least 
six weeks.  He was to take medications and return to the 
cardiothoracic surgery clinic in three weeks or sooner if any 
problem arose.  

Follow-up treatment notes dated in October 1996 showed that 
the veteran had returned to work with no problems and was 
doing well without recurrent angina.  In February 1997, he 
complained of chest discomfort in the evenings after working 
all day.  The assessment was coronary artery disease status 
post CABG, stable.  The veteran was to continue taking 
medication.  

The veteran was again hospitalized at the VAMC in New 
Orleans, Louisiana, in February 1997 and diagnosed as having 
an acute anterior myocardial infarction and graft occlusion 
2/4 bypass grafts.  He underwent emergency cardiac 
catheterization.  The left internal mammary artery (LIMA) and 
saphenous vein graft (SVG) to the first diagonal branch (D1) 
were occluded.  The "EF" was also occluded 45 to 50 
percent.  He reported chest pain off and on of lesser 
intensity with minimal exertion since his surgery.  He had 
been noncompliant with his Atenolol because it made him dizzy 
and nauseous.  Cardiology recommended medical management, and 
the importance of compliance with medication was discussed 
with the veteran.  He was not considered a candidate for 
additional CABG or percutaneous intervention due to very 
small native coronaries.  

The veteran received follow-up treatment.  He was 
hospitalized in April 1997 for unstable angina.  In June 
1997, he was hospitalized at Sarasota Memorial Hospital where 
he underwent transmyocardial laser revascularization.

On October 8, 1997, the veteran filed a claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for additional 
disability arising from VA coronary artery bypass surgery in 
August 1996, including a myocardial infarction.  He stated 
that he had a heart attack because VA did not perform the 
first operation successfully.

The RO denied the claim in May 1998 and the veteran appealed 
to the Board.  The rating decision included an excerpt from 
the Merck Manual, 16th Edition, indicating that "bypass 
surgery is a treatment for coronary artery disease in a 
person with severe angina pectoris, a normal size heart and 
no history of myocardial infarction.  About 85% of persons 
who undergo the surgery have complete or dramatic relief of 
symptoms at the end of one year, 85% of the bypass grafts 
remain patent."

The veteran testified in October 1998 that his VA doctor, 
K.H., told him that two of the vessels chosen for the August 
1996 bypass graft surgery were too small and collapsed.  They 
reportedly should not have been used.  The veteran reported 
that Dr. K.H. was no longer employed at VA and that he would 
attempt to obtain a written statement from him to this effect 
and submit it to VA within 60 days.  No such opinion was 
submitted, and the veteran later indicated that he was not 
able to obtain such a statement.

The veteran underwent VA examination in September 1999.  The 
examiner reviewed the claims file.  Following examination of 
the veteran, the examiner concluded that there was no 
evidence of any carelessness, negligence, lack of proper 
skill, error in judgment, or fault on the part of VA in 
furnishing the veteran's care in August 1996.  The veteran 
denied being noncompliant with medication.  The examiner 
further stated that the vessel collapse or graft occlusion is 
a reasonably expected occurrence after some coronary artery 
bypass graft surgery.      


II.  Legal analysis

At the outset, 38 U.S.C.A. § 1151 was amended by Section 422 
of Public Law 104-204.  The new version of the law is more 
stringent and is effective with respect to claims filed on or 
after October 1, 1997.  The veteran's claim was filed after 
this date, and thus the current version of the law applies.  
VAOPGCPREC 40-97.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were service 
connected.  A disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2000).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than a mere allegation; it requires relevant evidence of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  For purposes of 
determining whether a claim is well grounded, the evidence is 
generally presumed to be credible.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), citing King v. Brown, 5 Vet. App. 
19, 21 (1993).

In addressing what is considered a well-grounded claim for 
compensation under 38 U.S.C.A. § 1151 (under the old version 
of the law applicable to claims filed before October 1997), 
the Court noted that the requirements are similar to those 
when a disability is claimed to be due to military service.  
More specifically, the Court noted that a well-grounded claim 
for § 1151 benefits requires (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury or disease as the result of VA hospitalization, 
medical or surgical treatment; and (3) medical evidence of a 
nexus between the asserted injury or disease and the current 
disability.  Jimison v. West, 13 Vet. App. 75 (1999); Jones 
v. West, 12 Vet. App. 383 (1999).    

As previously mentioned, the veteran's case involves the new 
version of 38 U.S.C.A. § 1151, which is more stringent and 
requires that he have additional disability from VA treatment 
due to fault on the part of VA in providing the treatment or 
by an event which was not reasonably foreseeable.  Given the 
requirements of the new law, for the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 to be well grounded it 
appears he would have to submit (in addition to the 
requirements of the earlier version of the law) competent 
medical evidence that his current disability is the result of 
fault on the part of VA in providing treatment or competent 
medical evidence that his disability is from an event which 
was not reasonably foreseeable when the treatment was 
provided.

Here, the evidence shows the veteran underwent CABG surgery 
times four at the VAMC in New Orleans, Louisiana, in August 
1996.  He was again hospitalized at New Orleans VAMC in 
February 1997 and diagnosed as having an acute anterior 
myocardial infarction and graft occlusion 2/4 bypass grafts.  
There is, therefore, medical evidence of additional 
disability.  However, no medical evidence has been submitted 
showing fault on the part of VA in administering the 
treatment in 1996 or showing that due to the 1996 VA 
treatment the veteran now has an additional disability which 
was not reasonably foreseeable.  To the contrary, the VA 
examiner in September 1999 concluded that there was no 
evidence of any carelessness, negligence, lack of proper 
skill, error in judgment, or fault on the part of VA in 
furnishing the veteran's care in August 1996 and that vessel 
collapse or graft occlusion was a reasonably expected 
occurrence after some coronary artery bypass graft surgery.  
The veteran's own statements concerning the cause of his 
myocardial infarction in February 1997 are not competent.  
Espiritu v. Derwinski, supra.

Because no medical evidence has been presented or secured to 
render plausible a claim that the veteran has additional 
disability due to fault on the part of VA in providing 
treatment in August 1996 or competent medical evidence that 
his disability is from an event which was not reasonably 
foreseeable when the treatment was provided, the Board 
concludes that this claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim.  He has reported that he was unable to 
obtain a medical opinion from his doctor concerning the cause 
of his 1997 myocardial infarction.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to the veteran's claim under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability arising from VA coronary artery bypass surgery in 
August 1996, including a myocardial infarction, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

